DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 9 and 16.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosono PG PUB 20060291291 (hereinafter Hosono).

	
Regarding independent claim 1, Hosono teaches an apparatus (title), comprising: 
a control circuit (circuit in figure 3 excluding array) coupled to a set of memory cells (cells in 1 in figure 3), the control circuit comprising: 
a row decoder circuit (2 in figure 3) configured to change a sensing voltage (read voltages used in a read operation, e.g., Vsvfy1, Vavfy, Vbvfy in figure 4) on a selected word line coupled to the set of memory cells; and 
a voltage supply circuit (9 in figure 3) configured to change a supply voltage (voltage supplying to drain of Q9, e.g., VSS is applied to drain of Q9 in figure 9B) to a sense circuit (3 in figure 3) responsive to the sense circuit (3 in figure 3) sensing a first data state (data state the selected cell is in ) of a memory cell such that a voltage (Nsen in figure 2) of a selected bit line discharges ([102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9; and turn on the transfer transistor Q10, and the sense node Nsen is selectively discharged in accordance with data of the storage node DDCS (transferring operation A1)…”) through a voltage terminal (drain of Q9 in figure 9B) that supplies the supply voltage (voltage supplying to drain of Q9, e.g., VSS is applied to drain of Q9 in figure 9B) in association with the memory cell transitioning from a non-conductive state (cell state before verifying voltage is applied in figure 7) to a conductive state (cell state after verifying voltage is applied in figure 7), the memory cell coupled to the selected bit line (selected BL in figure 9B).  

Regarding claim 2, Hosono teaches the apparatus of claim 1, wherein: the voltage supply circuit (9 in figure 3) is configured to change (voltage supplying to drain of Q9, e.g., in figure 9B, voltage to drain of Q9 is changed from prior to 9B to VSS in figure 9B) the supply voltage relative to the change of the sensing voltage (verifying voltage in figure 7).  

Regarding claim 3, Hosono teaches the apparatus of claim 1, wherein: the voltage supply circuit is configured to lower the supply voltage from a first level (in figure 11A, high voltage is used to connect to drain of Q9, or in figure 9A, a floating voltage is applied to drain of Q9) to ground ([102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9).  

Regarding claim 7, Hosono teaches the apparatus of claim 1, wherein: the row decoder circuit (2 in figure 3) is configured to apply a series of changing sensing voltages (read voltages used in a read operation, e.g., Vsvfy1, Vavfy, Vbvfy in figure 4) to the selected word line during a sequential sensing operation; and 
the voltage supply circuit (9 in figure 3) is configured to change the supply voltage relative to the change of the sensing voltage to a second level (voltage supplying to drain of Q9, e.g., VSS is applied to drain of Q9 in figure 9B) in the series of the increasing sensing voltages (Vavfy, Vbvfy in figure 4).  

Regarding claim 8, Hosono teaches the apparatus of claim 1, wherein the voltage of the selected bit line is discharged through a path connecting the selected bit line to the voltage terminal ([102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9; and turn on the transfer transistor Q10, and the sense node Nsen is selectively discharged in accordance with data of the storage node DDCS (transferring operation A1)…”).  

Regarding independent claim 9, Hosono teaches a system (figure 27) comprising: 
a control circuit (circuit in figure 3 excluding array) coupled to a set of memory cells (cells in 1 in figure 3) and configured to sense a data state of a memory cell coupled to a bit line (read operation on memory device), the control circuit comprising: 
a row decoder circuit (2 in figure 3) configured to change a sensing voltage (read voltages used in a read operation, e.g., Vsvfy1, Vavfy, Vbvfy in figure 4) from a first read level (Vavfy in figure 4) to a second read level (Vbvfy in figure 4) on a word line coupled to the set of memory cells; 
a current sense circuit (3 in figure 1) configured to sense the data state of the memory cell corresponding to the sensing voltage (read voltages used in a read operation, e.g., Vsvfy1, Vavfy, Vbvfy in figure 4); and 
in response to the current sense circuit (3 in figure 1) sensing (verify operation in figure 7, e.g., speed verify operation in figure 9B) a first data state (first state could be “A” state in figure 4) of the memory cell, a voltage supply circuit (9 in figure 3) configured to change, from a first level (“high level” in figure 11A, high voltage is used to connect to drain of Q9, or “floating voltage” in figure 9A, a floating voltage is applied to drain of Q9) to a second level (Vss in [102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9), a supply voltage (voltage supplying to drain of Q9) to the current sense circuit (3 in figure 1) to accelerate discharge ([102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9; and turn on the transfer transistor Q10, and the sense node Nsen is selectively discharged in accordance with data of the storage node DDCS (transferring operation A1)…”) of a capacitance of the bit line through a voltage drain of Q9 in figure 9B) supplying the supply voltage while the memory cell conducts a cell current in relation to the sensing voltage at the second read level (Vbvfy in figure 4).  

Regarding claim 10, Hosono teaches the system of claim 9, wherein the voltage supply circuit (9 in figure 3) is further configured to hold the supply voltage (voltage supplying to drain of Q9) at the second level (Vss in [102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9) for a predetermined duration of time (length of time Vss is applied on drain of Q9 in figure 9B) and then change the supply voltage from the second level to the first level (voltage supplying to drain of Q9 after figure 9B/9C, e.g., floating voltage as indicated in figure 9A).  

Regarding claim 11, Hosono teaches the system of claim 9, wherein the voltage supply circuit (9 in figure 3) is further configured to change the supply voltage from the second level (Vss in [102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9) back to the first level (voltage supplying to drain of Q9 after figure 9B/9C, e.g., floating voltage as indicated in figure 9A) in response to a settling of a voltage of the bit line (figure 7 teaches an ISPP program method is used, after verifying operation (after BI settled), another program /verifying operation loop will be started).  

Regarding claim 12, Hosono teaches the system of claim 9, wherein the current sense circuit (3 in figure 1) is further configured to sense a second data state (second state could be “B” state in figure 4) of the memory cell in response to a settling of a voltage of the bit line (figure 7 teaches an ISPP program method is used, after verifying operation (after BI settled), another program operation and verifying operation will be started).  

Regarding claim 14, Hosono teaches the system of claim 9, wherein a rate of settling of a voltage of the bit line (rate of a change is always proportional to the difference and duration of the change) is proportional to a difference in voltage between the first level and the second level.  

Regarding independent claim 16, Hosono teaches a method comprising: 
changing, during sensing of data states, a voltage (read voltages used in a read operation, e.g., Vsvfy1, Vavfy, Vbvfy in figure 4) on a selected word line from a first sensing voltage (Vavfy in figure 4) to a second sensing voltage (Vbvfy in figure 4), the selected word line coupled to a set of memory cells; 
in response to sensing a first data state (first state could be “A” or “B” state in figure 4) of a memory cell, sinking current ([102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9; and turn on the transfer transistor Q10, and the sense node Nsen is selectively discharged in accordance with data of the storage node DDCS (transferring operation A1)…”) from a selected bit line of the memory cell through a voltage terminal (drain of Q9 in figure 9B) driving the selected bit line by changing a supply voltage of the voltage terminal during a turning on of the memory cell in relation to the second sensing voltage (Vbvfy in figure 4); and after a predetermined duration (length of time Vss is applied on drain of Q9 in figure 9B), changing back the supply voltage of the voltage terminal (“high level” in figure 11A, high voltage is used to connect to drain of Q9, or “floating voltage” in figure 9A, a floating voltage is applied to drain of Q9).  

Regarding claim 17, Hosono teaches the method of claim 16, wherein sinking the current settles a voltage of the selected bit line ([102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9; and turn on the transfer transistor Q10, and the sense node Nsen is selectively discharged in accordance with data of the storage node DDCS (transferring operation A1)…”).  

Regarding claim 18, Hosono teaches the method of claim 16, further comprising sensing a second data state (first state could be “B” or “C” state in figure 4) of the memory cell in response to changing the supply voltage of the voltage terminal (figure 7 teaches an ISPP program method is used, after verifying operation (after BI settled), another program /verifying operation loop will be started).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono PG PUB 20060291291 (hereinafter Hosono).

Regarding claim 6, Hosono teaches the apparatus of claim 3, wherein the voltage supply circuit (9 in figure 3) is configured to change the supply voltage from the first level (in figure 9A, a floating voltage is applied to drain of Q9) to ground ([102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9) to shorten a settling time of the voltage of the selected bit line by a factor of about 10 (the underlined limitation is interpreted as “intended use” of such memory device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).  
Alternatively, Hosono teaches to provide a discharge path, comparing to a situation that no discharge path is provided, discharge rate is shortened. Hosono does not teach to what extend the discharge rate is shortened and how much reduction in discharge rate is achieved.
However, it would have been an obvious matter of design choice bounded by well known manufacturing constrains and ascertainable by routine experimentation and optimization to choose size of Q9/Q10 and voltages applied to Q9/Q10 such that settling time of the voltage of the selected bit line by a factor of about 10 because applicant has not disclosed that the values are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitation are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. see MPEP 2144.04 (IV) (A,B).	

Regarding claim 13, Hosono teaches the system of claim 9, further teaches the second level (Vss in [102], “…apply a low level voltage (for example, Vss) to the drain node VPRE of the transistor Q9) is a range between about OV and about 1V, but does not teach wherein the first level is a range between about 2.2V and about 2.5V.
However, Hosono does teach in [0106] and figure 11A to use a high voltage to the drain of Q9 ([0106], “…turn on the precharging transistor Q2 in a state where the drain is applied with a high level voltage (for example, Vdd)…”). Hosono teaches in [0099] that Vdd could be 2.7V.


Regarding claim 15, Hosono teaches the system of claim 9, wherein the discharge of the capacitance of the bit line through the voltage terminal reduces a settling time of a voltage of the bit line by a factor about 10 (Hosono teaches to provide a discharge path, comparing to a situation that no discharge path is provided, discharge rate is shortened. Hosono does not teach to what extend the discharge rate is shortened and how much reduction in discharge rate is achieved. However, it would have been an obvious matter of design choice bounded by well known manufacturing constrains and ascertainable by routine experimentation and optimization to choose size of Q9/Q10 and voltages applied to Q9/Q10 such that settling time of the voltage of the selected bit line by a factor of about 10 because applicant has not disclosed that the values are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitation are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. see MPEP 2144.04 (IV) (A,B)).  

 

Regarding claim 19, Hosono teaches the method of claim 16, wherein sinking the current reduces a settling time of a voltage of the selected bit line from about 11 microseconds to about 1 microsecond (Hosono teaches to provide a discharge path, comparing to a situation that no discharge path is provided, discharge rate is shortened. Hosono does not teach to what extend the discharge rate is shortened and how much reduction in discharge rate is achieved. However, it would have been an obvious matter of design choice bounded by well known manufacturing constrains and ascertainable by routine experimentation and optimization to choose size of Q9/Q10 and voltages applied to Q9/Q10 such that settling time of a voltage of the selected bit line from about 11 microseconds to about 1 microsecond because applicant has not disclosed that the values are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitation are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. see MPEP 2144.04 (IV) (A,B)).  

Regarding claim 20, Hosono teaches the method of claim 16, wherein the predetermined duration is about 100 nanoseconds (Hosono teaches to provide a discharge path, and keep Vss applied to drain of Q9 for the certain period of time until speed verifying operations in figure 9B/9C is completed. Hosono does not teach to how long this duration would be. However, it would have been an obvious matter of design choice bounded by well known manufacturing constrains and ascertainable by routine experimentation and optimization to select the predetermined duration is about 100 nanoseconds because applicant has not disclosed that the values are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitation are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. see MPEP 2144.04 (IV) (A,B)).  

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Hosono (US 20060291291 Al).
Hosono discloses a non-volatile semiconductor memory device includes a memory cell array and a sense amplifier, the device being internally controlled to execute a write sequence with write pulse applications and write-verify operations repeated for writing a set of memory cells selected in the memory cell array, wherein the sense amplifier performs a write speed verify operation for detecting write speed of plural memory cells to be written into a certain data state after a certain write pulse application at the beginning of the write sequence, thereby getting discriminating data for classifying the plural memory cells into first and second cell groups, and after the write speed verify operation, the first and second cell groups are alternately written on different write conditions from each other with reference to the discriminating data.
Regarding claim 4 (and the respective dependent claim 5), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the voltage supply circuit is further configured to change the supply voltage back to the first level in response to the voltage of the selected bit line changing from an initial level to a new level.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824